REDOX FLOW BATTERY ELECTRODE, AND REDOX FLOW BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Declaration under 37 CFR 1.132 filed 4/28/2021 is insufficient to overcome the rejection of claims 3 and 6 based upon 35 USC 103 as set forth in the last Office action because:  see below under Response to Arguments.
In response to communication filed on 4/28/2021:
Claims 1, 4, and 5 have been amended; claims 8-12 have been added. No new matter has been entered.
Previous rejections under 35 USC 103 have been upheld and rejections under 35 USC 112(b) have been partially withdrawn.

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “In rejecting claim 1, the Office Action asserts that it would have been obvious to optimize the pore diameter and pore depth on the surface of the carbon fiber so as to improve the charge/discharge life as disclosed by Hiroyasu and it is considered that the pores formed in the carbon fibers disclosed in Hiroyasu satisfy the subject matter of claim 1. The not equivalent to the claimed “penetrating holes.” Hiroyasu merely mentions pores in the context of a surface treatment that may be used to obtain a desired BET surface area. The “pores” referred to in the last paragraph on page 3 of Hiroyasu appear to simply provide an uneven structure on the surface of the substrate. This is completely different from the claimed penetrating holes, which “follow paths along extension directions of the penetrating holes,” where “at least a portion of each path is present within the reference circle.” There is no teaching or suggestion in Hiroyasu that the pores mentioned in the last paragraph on page 3 of Hiroyasu “follow paths along extension directions of the penetrating holes” or that the pores extend to locations corresponding to the claimed “reference circle”.”
The Examiner respectfully traverses. The pore disclosed in Hiroyasu will have a small degree of depth and penetration (in addition to diameter) as disclosed in the cited passages. Pores are not a two-dimensional phenomenon as is seemed to be implied by the Applicant. Pores will have a degree of depth in an extension direction. Finally, the Applicant still has not explained the importance of the reference circle (see rejection under USC 112(b) below).
The Applicant discloses: “The manufacturing method disclosed in Yusuke would not result in the “plurality of penetrating holes which extend from a surface toward an interior of the base, the penetrating holes follow paths along extension directions of the penetrating holes, and at least a portion of each path is present within the reference circle at the cross section,” as recited in claim 1. As evidence that the method disclosed in Yusuke does not result in the plurality of penetrating holes of claim 1, the Applicant submits herewith a Declaration of Oya Masayuki under 37 C.F.R § 1.132. In the Declaration, Oya Masayuki describes applying a two-part surface treatment to carbon fibers for use in an electrode, the surface treatment including applying a metal element to 
Further, “The Declaration includes experimental data collected for the new Samples 1-114, 1-115, 1-116, 1-117, 1-118, and 1-119 listed in a table along with the related data for Samples 1-1, 1-11, and 1-21 from Table 1 of the Application. The calculated hole depths were “None” for samples subjected to a 1-minute heat treatment (Samples 1-114, 1-116, and 1-118) and ~10 nm for the samples subjected to a 20-minute heat treatment (Samples 1-115, 1-117, and 1-119), which suggests that the Samples 1-114, 1-115, 1-116, 1-117, 1-118, and 1-119 do not have the composition of claim 1. If these new Samples were similar to the carbon fiber base of the present application, the hole depths of the new Samples would have exhibited a value closer to 3500 nm, 1500 nm, or 1000 nm.
Therefore, the method disclosed in Yusuke does not result in “a plurality of penetrating holes which extend from a surface toward an interior of the base, the penetrating holes follow paths along extension directions of the penetrating holes, and at least a portion of each path is present within the reference circle at the cross section,” as recited in claim 1. Therefore, Yusuke fails to overcome the deficiencies of Hiroyasu.”
The Examiner respectfully traverses. The difference between the actual methods of the Application versus the reference of Yusuke are not commensurate in the scope of the current claims being that they are claiming a product. In other words, the method of Yusuku is not commensurate within the scope of the claims. Further, the actual calculated hole depths are not commensurate within the scope of the claims but would present a valid argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses on a cross section of the base there is a “reference circle” where the at least a portion of each path is present within this reference circle. The Applicant has yet to explain the importance of this reference circle. And further, why is 85% of an isoarea equivalent circle diameter of the base at the cross section defined as a reference circle?
How does the concept of this reference circle hold any patentable weight? Paragraph 0091 of the published specification disclose the advantage of it by stating: “When the BET specific surface area is 0.1 m2/g or more, a sufficient battery reaction can be performed. Since the paths along the extension directions of the penetrating holes 112 are partially present within the central region (reference circle) of the base 110, the ratio of decrease in the surface area of the base 110 can be reduced even when the base 110 is degraded over time.”
The reference circle is merely a miniscule portion of the carbon fibers that make up the base (according to figure 1). How does this imaginary circle reduce the ratio of decrease in the surface area of the base 110 even when the base 110 is degraded over time? Is there more than one circle? What is the point? 
Claims 2-11 are rejected for the dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayasu (JP 63-2261).
Regarding claim 1, Hirayasu et al. teach a redox flow battery electrode comprising an aggregate of a base containing carbon (Claim 1 discloses an acrylic carbon fiber for use as an electrode in a redox flow battery.).
However, Hirayasu et al. do not teach wherein when, on at least  one cross section of the base, a circle that is centered at a center of gravity of the base and that has a diameter which is 85% of an isoarea equivalent circle diameter of the base at the cross section is defined as a reference circle,
the base includes a plurality of penetrating holes which extend from a surface toward an interior of the base, the penetrating holes follow paths along extension directions of the penetrating holes, and at least a portion of each path is present within the reference circle at the cross section.
However, Hirayasu indicates that, regarding a method for setting the BET specific surface area of carbon fiber to 15-60 m2/g, there is also a method for treating in air or in an atmosphere containing oxygen, and there is more of a tendency to lower the charge/discharge life due to differences arising in the pore diameter and pore depth of the fiber surface than in a method for treating in steam (see page 3, last paragraph). 
Therefore, one of ordinary skill in the art could have easily conceived of optimizing the pore diameter and pore depth on the surface of the carbon fiber so as to improve the charge/discharge life as disclosed by Hirayasu and it is considered that the pores formed in the carbon fibers disclosed in Hirayasu satisfy the subject matter of claim 1.
Regarding claim 2, Hirayasu et al. teach the redox flow battery electrode according to claim 1, wherein the base includes a carbon fiber having a cross section with an isoarea equivalent circle diameter of 3 µm or more and 100 µm or less (Page 3 discloses 1-15 µm.)
Regarding claim 4,  Hirayasu et al. teach the redox flow battery electrode according to claim 1,wherein the redox flow battery electrode has a  BET specific surface area of 0.1 m2/g or more (Claim 1 discloses 15 m2/g.)
Regarding claim 7, Hirayasu et al. teach redox flow battery that performs charging and discharging by supplying a positive electrolyte and a negative electrolyte to a battery cell that includes a positive electrode, a negative electrode, and a membrane disposed between the positive electrode and the negative electrode, wherein the positive electrode is the redox flow battery electrode according to claim 1. (Fig. 1 discloses electrode materials, element 5, which are positive and negative electrode and a membrane disposed between them, element 6.)

Claims 3, 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayasu (JP 63-2261) as applied to claim 1 above, and further in view of Yusuke (JP 2011-153384 A).
Regarding claims 3, 8, and 10, Hirayasu et al. teach the redox flow battery electrode according to claim 1. However, they do not teach wherein at least one of the plurality of penetrating holes has an opening on the surface of the base, the opening having an isoarea equivalent circle diameter of 50 nm or more and 2,000 nm or less; wherein at least one of the plurality of penetrating holes extends linearly from the surface to the interior; wherein at least one of the plurality of penetrating holes continuously extends from the surface to the interior and further extends in a direction away from the center.
Yusuke et al. teach a carbon fiber sheet for use in an electrode (Abstract). Further, the carbon sheet has at least one of the plurality of penetrating holes has an opening on the surface of the base, the opening having an isoarea equivalent circle diameter of 50 nm or more and 2,000 nm (Claim 1 discloses the sheet has a plurality of holes having a diameter of 0.1-3 microns in diameter.). Further, at least one of the plurality of penetrating holes extends linearly from the surface to the interior and at least one of the plurality of penetrating holes continuously extends from the surface to the interior and further extends in a direction away from the center (Paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hirayasu with Yusuke in order to avoid an increase in contact resistance.
Regarding claim 6, Hirayasu et al. teach the redox flow battery electrode according to claim 1. However, they do not teach wherein at least one of the plurality of penetrating holes has a metal oxide at a bottom thereof.
Yusuku et al. teach a carbon fiber sheet for use in an electrode (Abstract). Further, the carbon sheet has at least one of the plurality of penetrating holes has an opening on the surface of the base. (Claim 1 discloses the sheet has a plurality of holes having a diameter of 0.1-3 microns in diameter.). Further, a method for forming pores on the surface of carbon fibers is also disclosed (Claims 1-6) including heat treatment at 500-1200 degrees C in an inert gas atmosphere after applying an oxidizing metal. Therefore, one of ordinary skill in the art would understand that this process would naturally yield a metal oxide due to the oxidizing metal forming a passivation layer.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hirayasu with Yusuke in order to avoid an increase in contact resistance.
Regarding claim 12, Hirayasu et al. teach the redox flow battery electrode comprising an aggregate of a base containing carbon (Claim 1 discloses an acrylic carbon fiber for use as an electrode in a redox flow battery.)
However, Hirayasu et al. do not teach wherein the base includes a penetrating hole which extends from a surface toward an interior of the base, the penetrating hole including an opening on the surface,
wherein an isoarea equivalent circle diameter of the opening is defined as a diameter of the penetrating hole.
However, Hirayasu indicates that, regarding a method for setting the BET specific surface area of carbon fiber to 15-60 m2/g, there is also a method for treating in air or in an atmosphere containing oxygen, and there is more of a tendency to lower the charge/discharge life due to differences arising in the pore diameter and pore depth of the fiber surface than in a method for treating in steam (see page 3, last paragraph). 
Therefore, one of ordinary skill in the art could have easily conceived of optimizing the pore diameter and pore depth on the surface of the carbon fiber so as to improve the charge/discharge life as disclosed by Hirayasu.
Hirayasu et al. do not teach wherein a portion of a path along an extension direction of the penetrating hole, the portion being the closest to a center of gravity of the base, is defined as a depth point, wherein a length from the surface to the depth point on a straight line connecting the center and the depth point is defined as a depth of the penetrating hole, wherein the depth of the penetrating hole is larger than the diameter of the penetrating hole.
Yusuku et al. teach a carbon fiber sheet for use in an electrode (Abstract). Further, a portion of a path along an extension direction of the penetrating hole, the portion being the closest to a center of gravity of the base, is defined as a depth point, wherein a length from the surface to the depth point on a straight line connecting the center and the depth point is defined as a depth of the penetrating hole, wherein the depth of the penetrating hole is larger than the diameter of the (Paragraph 0050 discloses Of the dents on the carbon fiber surface that were confirmed by taking a surface image of 3000 times with a scanning electron microscope (SEM), the diameter was 0.1 to 3 μm and the depth was 0.05 μm or more. Let something be a hole. In the case of a non-circular depression, the average value and diameter of the maximum and minimum diameters are used, and in the case of a groove-shaped depression, the width of the groove is the diameter, and the diameter is 0.1 to 3 μm. Was regarded as a hole.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hirayasu with Yusuke in order to avoid an increase in contact resistance.

Allowable Subject Matter
Claims 5, 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729